The motion to dismiss the appeal in this case, which was made subsequently to the enactment of Chapter 11890 Laws of Florida 1927, was deferred until the final hearing and the appellees appeared by counsel and filed a brief.
The decree appealed from is erroneous in so far as it allows a solicitor's fee of $3,100.13. There was no evidence to show that the complainants had agreed to pay their solicitor such sum for his services in the cause. See H. J. Brett v. The First National Bank of Marianna, decided at the present term. In other respects the decree should be affirmed.
It is ordered that the Chancellor may take the testimony of the complainants as to the amount of solicitor's fees agreed by them to be paid by them to their solicitor for his services and amend the decree rendered by substituting such amount so proven for the sum allowed in the decree from which the appeal was taken. *Page 375 
TERRELL, C. J., AND BROWN, J., concur.
WHITFIELD, P. J., AND BUFORD, J., concur in the opinion and judgment.
STRUM, J., absent on account of illness.